Opinion by
Jacobs, J.,
This appeal is taken from a judgment in favor of appellee in the amount of $28,198.88, entered following a non-jury trial before Judge Forer. Appellant’s primary argument is that its demand for jury trial should not have been denied below. We agree with that contention and therefore reverse and remand for a new trial.
On April 11, 1968, appellee filed a Complaint in Trespass averring that she had sustained injuries due to appellant’s alleged negligent operation of one of its buses. *59Appellee’s complaint was marked “Jury Trial Waived.” Appellant thereafter entered its appearance on April 20, 1968, and, pursuant to local court rules, a certificate of readiness to proceed to a non-jury trial was filed on February 24, 1970. Appellee petitioned for major case listing on January 24,1972. This petition was denied without prejudice in July, 1972. In September, 1973, appellant moved to have appellee’s certificate of readiness stricken so that a second medical examination of appellee could be performed. This motion was granted. Appellee again filed a certificate of readiness, certification of service and a petition for major case listing on January 30, 1974. On February 4, 1974, appellant demanded a jury trial, which demand was denied. A non-jury trial was held, resulting in the judgment which is appealed from here.
Philadelphia Civil Rule 909 (a), in force at the time of appellant’s demand for jury trial, provided as follows:
“When a certificate of readiness if [sic] filed in an action involving a claim in excess of $10,000.00, a jury trial may then be demanded upon the payment of the required jury fee and the consolidated trial list fee of $25.00.
If no such demand and payments be made any other party may demand a jury trial within 10 days from the filing of a certificate of readiness, by praecipe and the payment of the jury fee and the consolidated trial list fee.”
Philadelphia Civil Rule 909(a) also included a “clarifying” order, issued by the Administrative Judge of the Court of Common Pleas in Philadelphia, which order provided:
“In order to do away with any uncertainty that may exist with respect to the application of Pennsylvania Rule of Civil Procedure 1007.1 (a) which stated: ‘Jury Trial. Demand. Waiver.’
In any civil action or proceeding in which the right to a jury trial exists, that right shall be deemed waived unless the party files and serves a written *60demand for a jury trial not later than twenty (20) days after service of the last permissible pleading1 or by a separate writing, the following shall be considered the last permissible pleading:
(1) The Petition for Major Case Status:
In the event the filing party does not demand a jury trial any other party may do so within twenty (20) days of the filing of said major case petition by filing a praecipe for the same with the prothonotary in duplicate and payment of the jury fee and consolidated trial list fee. The prothonotary will supply a copy of the praecipe to the Deputy Court Administrator in charge of Civil Listings so that the Certificate of Readiness information may be amended to reflect that the case is now a jury trial.”
Appellant contends that it should not have been denied a jury trial because it faithfully complied with the Philadelphia Civil Rule as explained by the “clarifying order.”
Although lower courts may properly adopt local rules, such rules are invalid to the extent that they conflict with or are inconsistent with the Pennsylvania Rulés of Civil Procedure. Act of June 21, 1937, P.L. 1982, §2, as amended, 17 P.S. §62 (1962). The local rule involved here purports to interpret Pa.R.C.P. No. 1007.1(a)1 in a manner which conflicts with Pa.R.C.P. No. 1017.2 The *61nature of this contradiction has been correctly recognized and questioned in Goodrich-Amram, Rule 1007.1, Commentary to 1973 Amendments, at 190 (Supp. 1975), wherein it is said that “[t]he Philadelphia court has ‘interpreted’ this Rule [Rule 1007.1(a)] so that a petition for Major Case Status is to be ‘considered’ as the last permissible pleading.... Since the pleadings are carefully listed and defined in Rule 1017, where is the authority to create new pleadings ?...” The comment further notes that “ [t] his ‘interpretation’ was withdrawn and rescinded on April 25, 1974.” Id. Because the local rule conflicts with both Pa.R.C.P. No. 1007.1(a) and 1017, as indicated by the preceding, it may be accorded no validity and it may be given no precedence over the Pennsylvania Rules of Civil Procedure. Appellant therefore waived his right to jury trial under Pa.R.C.P. No. 1007.1 (a), which controls here.
However, since appellant relied on the invalid local rule and its “clarification”, equity and the spirit and purpose of Pa.R.C.P. No. 126 dictate that it should not be penalized where it intended to comply with the rules but was misled by the interpretation erroneously placed on them by the local courts.3 Although we may give no eifect to the local rule, we can excuse appellant’s failure to recognize its invalidity under these circumstances and we do so.
*62In view of our disposition of this case, on the basis that a jury trial should not have been denied appellant, we need not consider the other issue raised on this appeal.
Reversed and remanded for a new trial.

. Pennsylvania Rule of Civil Procedure 1007.1(a) provides:
“In any action in which the right to jury trial exists, that right shall he deemed waived unless a party files and serves a written demand for a jury trial not later than twenty (20) days after service of the last permissible pleading. The demand shall be made by endorsement on a pleading or by a separate writing.” [emphasis added].


. Pennsylvania Rule of Civil Procedure 1017(a) provides:
“The pleadings in an action are limited to a complaint, an answer thereto, a reply if the answer contains new matter or a counterclaim, a counter-reply if the reply to a counterclaim contains new matter, a preliminary objection and an answer thereto.” [emphasis added].


. No definition of the last permissible pleading is provided by Pa.R.C.P. No. 1007.1(a). Although Pa.R.C.P. No. 1017 defines what “pleadings” are allowed, the conflict between Rule 1017’s definition of “pleadings” and the Philadelphia local rule’s definition of “last permissible1 pleading” is not readily apparent. It appears that even the “clarifying order” was later made subject to additional clarification, adding further uncertainty to the procedural considerations the local rule sought to address. In the absence of any further interpretation, appellant’s reliance on the local rule and its “clarification” was reasonable. See Goodrich-Amram Rule 1007.1, Commentary to 1973 Amendments, at 189-90 (Supp. 1975). On the other hand, any such reliance after the “clarification” was withdrawn would not be justified.